Dover Maintenance
                                                                           Association, /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 12, 2015

                                      No. 04-14-00890-CV

                                Christopher James COLEMAN,
                                           Appellant

                                                v.

                      DOVER MAINTENANCE ASSOCIATION, INC.,
                                   Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-01340
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        The trial court signed a final judgment on September 9, 2014. A timely motion for new
trial was filed on October 7, 2014. TEX. R. CIV. P. 329b(a). Because appellant timely filed her
motion for new trial, the notice of appeal was due to be filed on December 8, 2014. See TEX. R.
APP. P. 26.1(a). Appellant filed his notice of appeal on December 19, 2014. A motion for
extension of time in which to file the notice of appeal was due on December 23, 2014, but was
not filed. See TEX. R. APP. P. 26.3. Appellee has filed a Motion to Dismiss this appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26); Dimotsis v.
State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.–San Antonio 1998, no pet.) (stating same
under current Rule 26). However, the appellant must offer a reasonable explanation for failing to
file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).
Although appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule
26.3, he did not file a motion for extension of time.

        It is therefore ORDERED that appellant file, no later than January 26, 2015, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).
       All appellate filing dates are ABATED pending further orders from this court and
appellee’s Motion to Dismiss is ORDERED HELD IN ABEYANCE.



                                              ___________________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court